Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Issues Overcome
The Consent of Assignee form filed 10/18/2021 is accepted.
A copy of the Certificate of Correction dated 04/16/2019 is now in the file.

Non-Compliant Amendment
The amendment to the claims filed 11/08/2021 is improper.  The amendment does not comply with 37 CFR 1.173 which sets forth the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  
According to 37 CFR 1.173(d):
(d) Changes shown by markings.  Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	The non-compliance issues are as follows:


	Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 1-22 directed to a compound and a method for inhibiting PDE2 and TNF-α in a subject in need thereof.  Claims 1, 7 and 20, as presented in the amendment of 11/08/2021, are reproduced below.

    PNG
    media_image1.png
    394
    402
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    463
    416
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    76
    394
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    372
    402
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    345
    410
    media_image5.png
    Greyscale






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,399,981 (the ‘981 reference patent).  
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-17 of the ‘981 reference patent, though of different scope than the instant claims, teach, i.e., anticipate, the limitations of the instant claims.  In particular, the ‘981 reference patent claims are directed to a crystal form A of the following compound species:

    PNG
    media_image6.png
    103
    211
    media_image6.png
    Greyscale
,
and a method for inhibiting phosphodiesterase 2 activity in a mammal, comprising administering to the mammal a therapeutically effective amount of said crystal form A compound.  The crystal form A compound is a species of the claimed compound.

Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive.
Applicant argues: “Although the crystal form A is a species of the claimed compound, the subject matter of the ‘981 reference patent [is] directed to the crystal form and corresponding methods thereof while the subject matter of the present invention is directed to the compound and corresponding methods thereof.  The subject matter of the two inventions are patentably distinct.” (Remarks, p. 16).
This argument is unpersuasive.  The crystal form A compound species in the ‘981 reference patent is a species that anticipates the instant generically claimed compound.  Thus, there is no patentable distinctness between the compound and method of use thereof in instant claims 1-22 and claims 1-17 of the ‘981 reference patent.

Applicant argues that the methods for preparing the instant compounds and the crystal form A of the ‘981 reference patent are completely different (Remarks, p. 16).
This argument is unavailing since none of the instant claims are directed to a method of preparation.

Applicant argues that the crystal form A compound in the ‘981 reference patent has the “unexpected technical effects” of good solubility in a variety of solvents and good stability, and that a person skilled in the art cannot expect the instant compounds could have good solubility and stability (Remarks, pp. 16-17).
In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  The crystal form A compound species in the ‘981 reference patent anticipates the instantly claimed compound genus regardless of what properties the crystal form A compound may possess.  In other words, whether the compound in the reference patent has some unexpected property is of no consequence.
Furthermore, as noted MPEP 2131.02, “[e]vidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections [i.e., anticipation rejections] and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 5,321,029 to Maschler and WO 92/09203 A1 to Esser are present in the IDS filed 11/08/2021.  Maschler’s compound of formula (I), reproduced below, is pertinent.

    PNG
    media_image7.png
    143
    380
    media_image7.png
    Greyscale
.
2 in Maschler’s formula (I) is a substituted or unsubstituted hydrocarbon radical (col. 2, lines 20-22), which differs from the instant claims, which require Maschler’s R2 to be methyl.
Esser teaches compounds of formula (I) is reproduced below:

    PNG
    media_image8.png
    131
    167
    media_image8.png
    Greyscale
.
R3 in Esser’s formula (I) is a halogen, nitro, or –NR4R5 (p. 3, line 2 and p. 31, line 11), which differs from the instant claims, which require Esser’s R3 to be hydrogen.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,098,885 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991        

/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991